Cheyes, J.’
I concur in this opinion, that a new trial be granted, on the ground, that according to the peculiar phraseology of the bond, the interest, after it became payable, might be increased; and, in that ease, was to be the legal interest of the country where it was executed, though it exceeded four per cent. But as the interest given, was the legal interest of this State, the verdict was wrong.
Gantt, J.
I think a new trial should be granted, as I am *of opinion, that no greater rate of interest ought to have been allowed, on the coming of age of the legatees, than what was stipulated by the bond.
This case is contradistinguished from that decided by the Court of Equity, as the circumstances here will not warrant a decision to the extent therein decreed.